          Case 1:20-cr-00470-PKC Document 60
                                          58 Filed 08/20/21
                                                   08/19/21 Page 1 of 3



51 Madison Avenue
New York, NY 10010
tel 212 213-6996
fax 212 213-0849

                                                                      August 19, 2021

                                          Bail is modified to permit travel to the District of
BY ECF                                    Connecticut. The Court will consider on a case by case
                                          basis specific requests for travel to the NDNY and DNJ.
The Honorable P. Kevin Castel
United States District Court              SO ORDERED.
Southern District of New York             8/20/2021
500 Pearl Street
New York, New York 10007

                       Re: United States v. Andrew Brown, S1 20 Cr. 470 (PKC)

Dear Judge Castel:

       We respectfully write on behalf of Andrew Brown in the above-captioned case to request
a modification of the travel restrictions that are part of his bail conditions. The Pretrial Services
Office consents to this request. The Government consents in part but objects in part.

        Mr. Brown was arrested on July 21, 2021 and arraigned the same day before the Hon.
Magistrate Judge Katharine H. Parker on one count of conspiracy to commit wire fraud, in
violation of 18 U.S.C. § 1349, and one count of substantive wire fraud relating to the same
alleged conduct, in violation of 18 U.S.C. § 1343. He entered a plea of not guilty and was
released on bail pending trial. In relevant part, upon the agreement of the parties, Mr. Brown
was released on an unsecured appearance bond and his travel was restricted to the Southern and
Eastern Districts of New York, and to the District of Massachusetts and the Eastern District of
Virginia for the purpose of visiting family.

        Mr. Brown respectfully requests that the restrictions on his travel be modified so that he
can also travel to the District of Connecticut, the District of New Jersey, and the Northern
District of New York. We have conferred with the Pretrial Services Officer who is supervising
Mr. Brown about this request, and the Pretrial Services Officer consents to the request.
The Government consents to the request with respect to the District of Connecticut, but with
respect to the District of New Jersey and the Northern District of New York, it would restrict
travel to the limited purpose of visiting family members in those districts. The Government
would require Mr. Brown to make a separate application to the Court in each instance that he
wishes to travel to the District of New Jersey or the Northern District of New York for any
reason other than to visit family members there.

      Although this dispute with the Government is narrow, it is extremely important to Mr.
Brown. Mr. Brown lives in Putnam County and routinely travels to nearby New Jersey and the
          Case 1:20-cr-00470-PKC Document 60
                                          58 Filed 08/20/21
                                                   08/19/21 Page 2 of 3

                                                                                                Page 2


Northern District of New York as part of his everyday life. 1 Among other things, Mr. Brown
travels to those districts to visit family (which the Government has consented to), to drive his
children and his wife to appointments, to attend extracurricular activities that his children
participate in (such as one of his children’s school sporting events), to visit his own friends; and
for activities with a local Scout Troop which Mr. Brown led for many years and in which he still
participates. There is no realistic way for Mr. Brown to anticipate day-to-day activities such as,
for example, driving one of his children to New Jersey for a date with a friend, far enough in
advance that he can apply to the Court for permission each time such an occasion arises. More
importantly, there is no legal purpose being served by the Government’s seeking to restrict Mr.
Brown’s everyday life to this extent while he is on pretrial release.

          The conditions of Mr. Brown’s pretrial release are governed by Title 18, United States
Code, Section 3142. There is no purpose contemplated by this statute that is furthered, at all, by
disallowing Mr. Brown from traveling to locations close to his home as part of his everyday life
unless he is visiting a family member. The statute requires that a person charged with an offense
be released “subject to the least restrictive further condition [further to a personal recognizance
or unsecured appearance bond], or set of conditions, that [the Court] determines will reasonably
assure the appearance of the person as required and the safety of any other person and the
community, which may include the condition that the person . . . abide by specified restrictions
on . . . travel.” 18 U.S.C. § 3142(c)(1)(B)(iv). Mr. Brown poses no risk of flight and no danger
to the community. With respect to the former, his ties to the community are extreme: he has
lived in the United States for his entire life; he lives in Putnam County with his wife of 25 years
and two of his three children; his third child serves in the U.S. Merchant Marine with Military
Sealift Command; he has no connections to or resources in foreign countries; he has no criminal
record and no history of missing court appearances; he has already appeared for court in this case
for a pretrial conference; and he has surrendered his passport to the Government. With respect to
danger to the community, Mr. Brown is not charged with engaging in violence of any sort, and
has absolutely no criminal record.

        There is no plausible argument that prohibiting Mr. Brown from traveling to New Jersey
or the Northern District of New York except to visit a family member is the “least restrictive” set
of conditions that will assure his appearance in court or protect the safety of the community.
Allowing Mr. Brown to visit those nearby districts does not implicate the objectives of Section
3142. During our conferral with the Government about Mr. Brown’s request, the Government
did not make reference to either the risk of flight or danger to the community, but rather, justified
its position by stating that it did not want to treat Mr. Brown differently from other similarly
situated defendants on pretrial supervision. The Government provided no examples of similarly
situated defendants who have made similar requests and had them denied, 2 but in any event,



1
 By contrast, Mr. Brown’s reasons for traveling to the District of Massachusetts and the Eastern
District of Virginia are to provide care for his parents and to visit his son, respectively; he is not
seeking broader permission to travel in those districts.
2
 The concern that the Court and the Government shared with respect to the recent request by Mr.
Brown’s co-defendant in this case to travel to Las Vegas to participate in a billiards tournament,
          Case 1:20-cr-00470-PKC Document 60
                                          58 Filed 08/20/21
                                                   08/19/21 Page 3 of 3

                                                                                               Page 3


every defendant must be judged individually for purposes of determining what the least
restrictive set of conditions is that will ensure his appearance in court and protect the safety of
the community. Nothing is being accomplished by limiting Mr. Brown’s travel in the tristate
area surrounding his home to family visits, other than the punitive effect of making it more
difficult for Mr. Brown to function as a normal member of his family and his community during
the period of his pretrial release. That is not a basis for restricting Mr. Brown’s local travel, and
it is unnecessarily restrictive in this case, particularly in light of the consent of the Pretrial
Services Office.

        For the foregoing reasons, we respectfully ask that Mr. Brown’s conditions be modified
to allow him to travel to the District of Connecticut, the District of New Jersey, and the Northern
District of New York without additional restrictions relating to those districts.



                                                       Respectfully submitted,


                                                       _____/s/____________________
                                                       Max Nicholas
                                                       Reed Keefe
                                                       Attorneys for Andrew Brown




which we understand to relate to the potential dissipation of assets due to the cost of such a trip,
does not apply to Mr. Brown’s request for permission to engage in routine local travel.
